OPINION ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Presiding Judge.
Appellant’s able court appointed counsel re-urges his contention that due process required that the trial court grant a post-conviction hearing on whether psychiatric examination should be granted the indigent defendant.
The record reflects that the psychiatric examination was sought for the first time long after sentence was pronounced and notice of appeal was given. The purpose of the hearing requested was primarily to determine “whether Abshire may have been insane at the time of or prior to trial.” Another purpose was to find “proof sufficient to satisfy the judge of the convicting court that a reasonable doubt exists as to the sanity of the defendant,” in which event a jury would be impaneled to try the issue, and if found insane further proceedings in the case would be stayed and the defendant committed to a mental institution. Art. 46.-02, Sec. 4, Vernon’s Ann.C.C.P.
The right of a defendant to a trial on the issue of insanity as a bar to further proceedings as provided in Art. 46.02, Sec. 4, supra, is not foreclosed so long as an appeal is pending.
We again direct attention to the absence of any showing made to the trial court that appellant was insane or had become insane.
Also, the state’s brief directed attention to appellant’s testimony that he was examined by a psychiatrist but had never seen a report. When asked if he would like to see the report of Dr. Scherer he replied in the affirmative, but upon objection of his trial counsel appellant was not required to answer the question: “And you are aware are you not, that the psychiatrist, in his opinion, he feels you are sane and know the difference between right and wrong?” and the court sustained the objection made by appellant’s counsel to any questions pertaining to the psychiatrist’s report exhibited to appellant, or to the state’s reading from such paper.
We remain convinced that no denial of appellant’s constitutional or statutory right in regard to the defense of insanity is shown.
Appellant’s motion for rehearing is overruled.
DOUGLAS, J., not participating.